United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE ARMY,
COMMUNITY FOOD SERVICES,
Schweinfurt, Germany, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-78
Issued: April 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 12, 2012 appellant, through her attorney, filed a timely appeal from a
September 10, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a modification of a March 20, 2003 wageearning capacity determination was warranted.
FACTUAL HISTORY
On July 26, 1994 appellant, then a 29-year-old food service worker, filed a traumatic
injury claim (Form CA-1) alleging that on June 26, 1994 she sustained injury to her upper
1

5 U.S.C. § 8101 et seq.

extremity when she was “jumping some glasses out on the jumpline.” The claim form provided
her work schedule. OWCP accepted a trapezius spasm and right shoulder impingement.
Appellant filed an occupational illness claim in 1995 that was accepted for bilateral carpal tunnel
syndrome.2 She stopped work on June 23, 1997 and received compensation for total disability as
of November 17, 1997 on the periodic tolls.
On September 23, 2002 appellant submitted a Form EN1032 with respect to her self
employment, dependents and other benefits. She included a letter stating that she was
babysitting part-time, earning $400.00 per month. In an October 8, 2002 letter, appellant stated
that she began babysitting in July 2002. By letter dated January 14, 2003, she indicated that she
worked four hours per day, five days per week as a babysitter.
By decision dated March 20, 2003, OWCP found that appellant had been reemployed as a
babysitter with wages of $100.00 per week as of July 1, 2002. It stated, “In accordance with the
provisions of 5 U.S.C. [§] 8106 and 5 U.S.C. [§] 8115, compensation has been reduced effective
July 1, 2002.” The record does not indicate that appeal rights were provided.
In a November 8, 2005 Form EN1032, appellant indicated that she stopped babysitting in
January 2005. She continued to receive reduced compensation based on the wage-earning
capacity determination.
On March 24, 2010 appellant filed a claim for compensation (Form CA-7) commencing
February 24, 2006. She was referred for a second opinion examination by Dr. William Somers, a
Board-certified orthopedic surgeon. In a report dated August 18, 2010, Dr. Somers stated that
appellant continued to have right shoulder problems causally related to the 1994 employment
injury. He found that she could work four hours with restrictions.
By decision dated August 26, 2011, OWCP denied the claim for compensation from
February 24, 2006. It found that the medical evidence did not establish that appellant could not
perform the duties of a babysitter.
Appellant requested a hearing before an OWCP hearing representative, which was held
on April 30, 2012. By decision dated September 10, 2012, the hearing representative affirmed
the August 26, 2011 OWCP decision, finding that appellant worked as a babysitter from
July 2002 until December 2004. The hearing representative found on basis for modification of
the wage-earning capacity determination issued on March 20, 2003.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it

2

On both claim forms the work schedule checked seven days of work. The work shift appeared to be 6:00 a.m. to
1:00 p.m. or 1:00 p.m. to 7:30 p.m. A June 23, 1997 notice of personnel action indicated that appellant was a fulltime employee.

2

remains undisturbed until properly modified.3 If the claimant requests a resumption of
compensation for total wage loss, the request should be evaluated according to the criteria for
modification of a wage-earning capacity determination.4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.5 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.6
OWCP’s procedure manual provides guidelines for determining wage-earning capacity
based on actual earnings:
“a. Factors considered. To determine whether the claimant’s work fairly and
reasonable represents his or her WEC [wage-earning capacity], the CE [claims
examiner] should consider whether the kind of appointment and tour of duty (see
FECA PM 2-900.3) are at least equivalent to those of the job held on date of
injury. Unless they are, the CE may not consider the work suitable.
“For instance, reemployment of a temporary or casual worker in another
temporary or casual (USPS) position is proper, as long as it will last at least 90
days and reemployment of a term or transitional (USPS) worker in another term
or transitional position is likewise acceptable. However, the reemployment may
not be considered suitable when-(1) The job is part-time (unless the claimant was a part-time worker at the
time of injury) or sporadic in nature;
(2) The job is seasonal in an area where year-round employment is
available….
(3) The job is temporary where the claimant’s previous job was
permanent.”7
ANALYSIS
In the present case, OWCP issued a formal decision on March 20, 2003 finding that
earnings as a part-time babysitter represented appellant’s wage-earning capacity under 5 U.S.C.
3

See Sharon C. Clement, 55 ECAB (2004).

4

Katherine T. Kreger, 55 ECAB 633 (2004); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.11 (b) (October 2009).
5

Sue A. Sedgwick, 45 ECAB 211 (1993).

6

Id.

7

Federal (FECA) Procedure Manual, supra note 4, Chapter 2.814.7 (October 2009).

3

§ 8115. When it uses part-time earnings, an initial question is raised as to whether this is
appropriate under established procedures. As noted, a wage-earning capacity determination may
be modified if the original determination was in error.
It is well established that a part-time position is not appropriate for a wage-earning
capacity determination unless the claimant was a part-time worker at the time of injury.8 In
William Emory, the claimant worked part time as a babysitter for his grandchildren. The Board
found that the position was make shift in nature and not appropriate for a wage-earning capacity
determination.9
In the September 10, 2012 decision, OWCP did not acknowledge Board precedent or
OWCP’s procedures on the part-time employment issue. The evidence of record establishes that
at the time of injury appellant was a full-time employee. There is no evidence that she was a
part-time employee. The Board finds that the 2003 wage-earning capacity determination was
erroneous. Appellant has established a basis for modification of the 2003 decision.
CONCLUSION
The Board finds that appellant has established that modification of the March 20, 2003
wage-earning capacity determination is warranted.

8

See S.C., Docket No. 12-1366 (issued January 4, 2013); V.P., Docket No. 12-1034 (issued October 9, 2012).

9

47 ECAB 365 (1996). The Board affirmed that aspect of the case that found an overpayment based on
appellant’s earnings.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 10, 2012 is reversed.
Issued: April 1, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

